IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 678 MAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
EDDIE TATE,                   :
                              :
             Petitioner       :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.